a fs department of the treasury internal_revenue_service washington d c see eae division nov _ se y ep ra ‘ uniform issue list legend date date date date date companyb company c i companye amount a plan x ira x dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you were a participant in plan x a retirement_plan that was intended to be qualified under sec_401 a of the code on date company b the administrator of plan x issued you a distribution check from plan x for amount a your intent was to roll over amount a into an individual_retirement_arrangement ira you represent that your failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to an gf page error caused by a financial advisor of company c you assert that amount a has not been used for any other purpose amount a was distributed to you on date on date within the 60-day rollover period you met with a financial advisor of company c to discuss investment options for amount a the same day you deposited amount a with company c you have provided paperwork completed on that day by company c that indicates amount a was to be placed into a traditional_ira however unknown to you amount a was placed into a non-ira account by company c on date you met with the same financial advisor from company c to discuss investment options for your ira funds at that time you became aware that amount a had been deposited into a non-ira account on that day date you requested amount a be returned to you because you were dissatisfied with the investment options available to you through company c you received a check from company c for amount a on date with another advisor on what to do with amount a because you were aware that you were outside of the 60-day statutory window at that time you consulted one week later on date shortly after the expiration of the 60-day rollover period you deposited amount a into an ira ira x with company e based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_402of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred a page the information presented and documentation submitted is consistent with your assertion that the failure to accomplish a timely rollover was caused by an error of a financial advisor of company c therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount a to ira x will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to vour authorized representative if voi wish to inquire about this ruling please contac’ se t ep ra t3 please address all correspondence to _at sincerely wind re-nuew b frances v sloan manager employee_plans technical group lo vee cg -- enclosures deleted copy of ruling letter notice of intention to disclose cc
